     Case 2:18-cv-01507-RFB-VCF Document 29 Filed 04/23/20 Page 1 of 3



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BERNADETTE A. RIGO, ESQ.
      Nevada Bar No. 007882
 3    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Drive, Suite 114
 4    Las Vegas, NV 89130
      Phone: 702-240-6060
 5    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 6    Email: brigo.blwmlawfirm.com

 7

 8   Attorneys for Defendant,
     Bodega Latina Corporation, dba EI Super
 9
10                                       UNITED STATES DISTRICT COURT
11                                              DISTRICT OF NEVADA
12

13    LOLITA D'BAYAN, an Individually,                          Case No.: 2:18-cv-01507-RFB-VCF
14

15                Plaintiff,
16

17    vs.

18

19

20    BODEGA LATINA CORPORATION, a
      Foreign Corporation, d/b/a EL SUPER,
21    and DOES 1 through 100; and
      ROE CORPORATIONS 101 through 200
22

23

24                Defendants.
25

26      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
27                IT IS HEREBY STIPULATED by the parties, by and through their respective
28
                               STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                                        - PAGE 1 OF 2-
      3517836vl
 Case 2:18-cv-01507-RFB-VCF Document 29 Filed 04/23/20 Page 2 of 3




 1   counsel of record, that the above-entitled action shall be dismissed, with prejudice, each
 2   party to bear its own attorneys' fees and costs;

 3   Approved as to form:
                    ~{
 4    Dated:      ~      :B   ,2020                     Dated: March _ _, 2020
 5    COTTLE LAW FIRM                                   BAUMAN LOEWE WlTI & MAXWELL, PLLC
 6
 7
 8
     MAT EW HOLLAND, ESQ.                              MICHAEL C. MILL,S'; ESQ.
 9   Nev da Bar No. 010370                             Nevada Bar No.A:l'03534
10   8635 S. Eastern Ave.                              BERNADETTj:/"A. RIGO, ESQ.
     Las Vegas, NV 89123                               Nevada Ba}/No. 007882
     Phone: 702-722-6111                               3650 N. aancho Dr., Ste. 114
11   Fax: 702"834-8555                                 Las Vegas, NV 89130
12   Attorneys for Plaintiff,                          Phone: 702-240-6060
     Lolita D'Bayan                                    Fax:<702-240-4267
13                                                     Attorney for Defendant,
                                                       Bodega Latina Corporation, dba EI Super
14   Dated: March          .2020

15   SUN LAW GROUP, LLC
16

17
     J. AM          ,E.
18   Nevada Bar No. 11
     ROBERTW. CU            S, ESQ.
19   Nevada Bar No. 9317
20   6145 Spring.~ntain Rd, #201
     Las Vegas, ~o8~146
     Phone: 702-968-9900
21   Fax: 800,108-9518
22   AttorneAfs for Plaintiff,
     LOlitE:l,.o'Bayan
23
                 IT IS SO ORDERED.
24
             ________________________________
25           RICHARD F. BOULWARE, II
                       UNITED STATES MAGISTRATE JUDGE
26           UNITED STATES   DISTRICT JUDGE
27           DATED this 23rd day of April, 2020

28                            DATED: _ _~_ _

                         STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                                 • PAGE20F2·
     348436lvl
     Case 2:18-cv-01507-RFB-VCF Document 29 Filed 04/23/20 Page 3 of 3



 1   counsel of record, that the above-entitled action shall be dismissed, with prejudice, each

 2   party to bear its own attorneys' fees and costs;

 3   Approved as to form:

 4    Dated: - - - - -                                 Dated: 23 rd day of April 2020
 5                                                     BAUMAN LOEWE win & MAXWELL, PLLC
 6
 7                                                     /s/ Bernadette A. Rigo
 8
     MATTHEW OLLAND, ESQ.                              MICHAEL C. MILLS, ESQ.
 9   Nevada B r No. 010370                             Nevada Bar No. 003534
     8635 S. astern Ave.                               BERNADETTE A. RIGO, ESQ.
10   Las Ve as, NV 89123                               Nevada Bar No. 007882
     Phon .702-722-6111                                3650 N. Rancho Dr., Ste. 114
11
     Fa~: 02-834-8555                                  Las Vegas, NV 89130
12   Att neys for Plaintiff,                           Phone: 702-240-6060
     La ta D'Bayan                                     Fax: 702-240-4267
                                                       Attorney for Defendant,
13                                                     Bodega Latina Corporation, dba EI Super
14   Dated: 23 rd day of April 2020

15   SUN LAW GROUP, LLC

16   /s/ Robert W Curtis
17
     J. AMY SUN, ESQ.
18   Nevada Bar No. 11829
     ROBERT W. CURTIS, ESQ.
19   Nevada Bar No. 09317
20   6145 Spring Mountain Rd, #201
     Las Vegas, NV 89146
     Phone: 702-968-9900
21   Fax: 800-708-9518
22   Attorneys for Plaintiff,
     Lolita D'Bayan
23
                 IT IS SO ORDERED.
24

25
                            UNITED STATES MAGISTRATE JUDGE
26

27

28                          DATED: ___________

                        STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                                 - PAGE 2 OF 2-
     3517836vl
